347 S.W.3d 509 (2011)
David JAYNE and Ruth Jayne, Respondent,
v.
OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH CAROLINA, Appellant.
No. ED 94550.
Missouri Court of Appeals, Eastern District, Division Five.
May 31, 2011.
Rehearing Denied July 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 26, 2011.
Application for Transfer Denied October 4, 2011.
Kurtis B. Reeg, St. Louis, MO, for appellant.
Donald L. Schlapprizzi, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Occidental Fire & Casualty Co. of North Carolina (Occidental) appeals the trial court's decision granting David and Ruth Jaynes' (Plaintiffs) motion for judgment on the pleadings in Plaintiffs' equitable garnishment action. Occidental claims the trial court erred in granting Plaintiffs' motion *510 for judgment on the pleadings and also contends that the trial court erred in calculating post-judgment interest on Plaintiffs' judgment through the date of the judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value.
We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).